DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Beginning on page 10, the applicant argues that the disclosed references do not disclose the fastener attachment being a separate element from said elongated flexible member and said handle grip. This argument is fully considered but is not convincing. Initially Krespi ‘329 shows that the neck 14 is attached to the handle 12 of the device 10. However, the rejection has relied on the reference to Hamada (US Pat Pub No 20110229841) to show that it is known to provide a removable intermediate portion between the handle and the flexible laser radiation tip. See details below.
The applicant further argues that the references relied upon here, do not disclose providing the light source separate from the device itself. This argument is fully considered but is not convincing. Both Cozean et al. (US Pat Pub No. 20030170586) and Hamada (US Pat Pub No 20110229841) show that it is known to provide the laser source separate and away from the device/applicator itself. See details below.
The applicant argues that the reference to Gregg is directed to dental application and not the “non-dental tissue and target locations” for the present invention.  This argument is fully considered but is not convincing. The reference to Gregg is only being relied upon to show the bending angle of the handheld laser device used in oral procedures. The applicant provides a similar argument for the reference to Hamada. This argument is fully considered but is not convincing for similar reasons to above. Hamada is only relied upon to show that it is known to provide multipiece handheld device to provide laser to an oral target. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the reference to Krespi ‘329 has been relied upon to show the overall device and the method for using the device. Krespi ‘329 additionally teaches using a laser source that is positioned within the device. The reference to Cozean teaches a similar device and teaches that it is known to provide the laser source externally to the device and discusses the benefits associated with it. Krespi ‘329 additionally includes a flexible neck that can bend at various degrees. Wherein the reference to Gregg teaches a similar device and shows that it is known to provide bending at certain exact angles. Krespi ‘329 additionally teaches a device that is made of parts that are not integrated into a single mold. Hamada teaches a hand-held device that includes multi-part body that are separable from one another. As explained, the reference of Krespi ‘329 discloses, teaches, or at least suggests the limitations above while the references co Cozean, Gregg and Hamada are relied upon to show various improvements to the hand-held device. The reasons and motivation for combining each of these references are provided in detail below. 
Applicant’s arguments in combination with amendments, see claims and remarks, filed 05/02/2022 with respect to 35 USC 112(a)/(b) rejections have been fully considered and are persuasive.  The 112(a) and 112(b) rejection of claims 1 and 8 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
U.S. Patent Publication Number US20060047329A1 granted to Krespi et al. (hereinafter “Krespi ‘329”) in view of U.S. Patent Publication Number 20030170586 granted to Cozean et al. (hereinafter “Cozean”) in yet further view of U.S. Patent Publication Number 20170215988 granted to Gregg et al. (hereinafter “Gregg”) and in yet further view of US Pat Pub No. 20110229841 granted to Hamada. 
Regarding claim 1, Krespi ‘329 discloses a device for removal of bio-film (e.g. para 0031) from non-dental tissue without cutting or injury to tissue (Para 0031 “a method of controlling microorganisms infecting the no dental upper respiratory tract comprising applying electromagnetic energy to infected mucous tissues at a target site the no dental upper respiratory tract in a manner effective to obtain a desired control of the microorganisms wherein the electromagnetic energy is pulsed and comprises light and optionally longer wavelength energy”) an elongated (e.g. neck 14) and flexible member (e.g. Para 0119 - neck 14 is flexible) having a first end and a second end with a downward curved section approaching the second end (e.g. Fig. 1; first end is considered to be the end closer to the handle, and second end is considered to be the end further away from the handle); said elongated member having an axial plane and said downward curved section  (e.g. Fig. 1) is adjusted by bending the elongated member at a first location (e.g. para 0119); said downward curved section of said elongated member capable of having length and location altered by bending said elongated member at a second location (e.g. para 0119, fig. 1, Please note that when the device is flexible, it is capable of bending at various angles of degree based on the operation need as results-effective variable depending on the surgeons need or preference; additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)); the first end of said elongated member connected and inserted into a fastener attachment at a first end of the fastener attachment; said fastener attachment having a second end for connection to a handle grip and receiving an energy supply the first end of said elongated member (e.g. Fig. 1, first end, as mentioned above, is the portion closer to the handle) connected and inserted into a fastener attachment at a first end of the fastener attachment (e.g. Fig. 1 – designated as a joint 15, neck 14 attachment to the cylindrical body 12; please note that the claim does not set forth any limitations regarding the fastener attachment, therefore, any attachment between the handle 12 and neck 14 reads over the claimed limitation as currently recited); said fastener attachment having a second end for connection to a handle grip and receiving an energy supply (e.g. Fig. 1; joint 15 which is a push or screw fit or other suitable connection. Fig 1 shows the joint 15 attaches neck 14 to handle 12 while allowing energy to pass through); said elongated flexible member is a hollow sheath encasing a fiber optic piece for the length of the elongated flexible member (e.g. Fig. 1; please note that light pipe 24 is considered to be the fiber optic as claimed – Para. 0092 “Light pipe 24 can be a reflectively lined tubular passage, fiber optic or other suitable light-conveyance device and neck 14 can be formed of a suitable structural material”); a fiber optic tip of said fiber optic piece protruding from the second end of the elongated member from which treatment visible light energy emits (e.g. Fig. 1 showing light pipe 24 extending beyond the neck 14 into the output head 16); said fiber optic tip enclosed in a hollow diffuser piece fastened onto the second end of the elongated flexible member to form a light output head of the device (e.g. Para 0129 “a diffuser to spread the output radiation”); said diffuser piece allows said light energy to emit from an open bottom of the diffuser piece and for use in delivering said visible light energy to said non-dental target tissue site (e.g. fig. 1, Para 0129 “a diffuser to spread the output radiation”); said non-dental target tissue site selected by a user of said device from the group consisting of the back of the tongue, a tonsil, multiple tonsils, sinus area, the throat and pharynx of a subject presented with a symptom of bio-film (e.g. Para. 0164 “back of the tongue, tonsils, lingual tonsils, palatine tonsils, the sinuses”, para 0167 “throat and pharynx”), the non- dental target tissue site being determined to harbor a colony of anaerobic microorganisms generating malodorous gas wherein the visible light energy is applied to the non-dental target tissue site at a wavelength and an intensity and for a duration effective to control the colony of microorganisms (e.g. Para. 0031-0036 “a method for the treatment of halitosis comprising applying light energy to a tonsillar or lingual location determined to harbor a colony of microorganisms generating malodorous gas at a wavelength and intensity and for a duration effective to control the colony of microorganisms” and “halitosis and other microbial infections of the no dental upper respiratory tract useful to treat bacterial and other microorganism species, including anaerobic bacteria”); and applying to the non-dental target tissue site longer wavelength energy comprising heat, RF or microwave energy or combinations of two or more of said energies (e.g. Para. 0036 “applying light energy to a tonsillar or lingual location determined to harbor a colony of microorganisms generating malodorous gas at a wavelength and intensity and for a duration effective to control the colony of microorganisms” and 0143 “RF or microwave energy may be applied to obtain useful therapeutic results in conjunction with light and/or a heat source”). 
Krespi’ 329 fails to disclose having the laser energy connected into and delivered through said handle grip from an external source; having a lens placed on said fiber optic tip to provide a light spot size range of approximately 0.5 millimeters to 4 millimeters.
Cozean teaches that it is known to provide a device for irradiating an oral surface of a subject using a particular wavelength. The device of Cozean teaches that it is known to position the laser source separate from the laser handpiece and to utilize an optical fiber to provide the laser from the source to the laser handpiece (e.g. para 0036, 0038). Cozean also teaches that it is known to provide a lens placed on said fiber optic tip to provide (e.g. para 0016, lens 120) a light spot size range of approximately 0.5 millimeters to 4 millimeters (e.g. paras 0033-0034, 0044-0047). This would allow limiting the output beam of the handpiece in order to provide a spot size as desired for the particular treatment and depending on the treatment size (e.g. paras 0033-0034). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Krespi ‘329 with the teachings of Cozean to provide the laser source outside of the applicator (if the source is not light weight) and lens to control the spot size to provide the predictable result of provide a spot size as desired for the particular treatment and depending on the treatment size. 
Krespi ‘329 as modified by Cozean teaches the limitations recited above. Krespi’329 discloses that the elongated neck 14 can be flexible, which would allow the device to bend at various angles, but fails to explicitly disclose angle of 30 to 45 degrees from the axial plane of the elongated member. However, Gregg teaches that it is known to provide an applicator having a flexible elongated neck that can bend at angles between 30 to 45 degrees (e.g. fig. 5, para 0122 “bendable cannula 502 can bend up to 90 degrees). This allows for better access to parts of the mouth which might otherwise be obscured or difficult to reach. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosures of Krespi ‘329 as modified by Cozean with the teachings of Gregg to provide a flexible portion in the applicator (handpiece) that would provide the predictable result of allowing for better access to parts of the mouth which might otherwise be obscured or difficult to reach. 

Krespi ‘329 as modified by Cozean and Gregg teach the limitations recited above but fail to explicitly disclose the fastener attachment being a separate element from said elongated flexible member and said handle grip. Hamada teaches a similar dental laser radiation device having a source, main body, and laser radiation chip. Hamada teaches the main body comprising a hand piece housing 42 and a detachable intermediate member 43 and an attaching mechanism 44 which allows the dental laser radiation chip to be freely attached to, or detached from the hand piece main body 41 (fig. 2, paras 0061-0062). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Krespi ‘329 as modified by Cozean and Gregg with the teachings of Hamada to provide an intermediate section that allows for the elongated flexible dental laser radiation chip to be attached or removed to, and can further connect to the handle providing for freely attachable, detachable structure. 


Regarding claim 2, Krespi ‘329 as modified by Cozean and Gregg (hereinafter “modified Krespi ‘329) renders the device according to claim 1 obvious as recited hereinabove, Krespi ‘329 discloses wherein the heat energy is provided by an infrared radiative source, a convective source, a conductive source or by in situ induction by RF or microwave energy  (e.g. light source 32, para 0129 “energy source” and 0143 “RF or microwave energy may be applied to obtain useful therapeutic results in conjunction with light and/or a heat source”).   

Regarding claim 3, modified Krespi ‘329 renders the device according to claim 1 obvious as recited hereinabove, Krespi ‘329 discloses wherein the RF energy is in a range of from about 300 kHz to about 100 MHz (e.g. Para 0149 “the frequency of the RF energy can be in a range of from about 300 kHz to about 100 MH”).  

Regarding claim 4, modified Krespi ‘329 renders the device according to claim 1 obvious as recited hereinabove, Krespi ‘329 discloses wherein the microwave energy has a frequency or frequencies in the range of from about 100 MHz to about 50,000 MHz (e.g. Para 0152 “Microwave energy for use in the invention can be of any suitable frequency for example in a range of from about 100 MHz to about 50,000 MHz”).

Regarding claim 5, modified Krespi ‘329 renders the device according to claim 3 obvious as recited hereinabove, Krespi ‘329 discloses wherein the RF energy has an output power of from about 5 to about 200 W, a pulse duration of from about 1 to about 500 msec and a pulse rate of from about 0.1 to about 10 pulses per second (e.g. Para. 00149 “the output power can be from about 5 to about 200 W, pulse duration from about 1 to about 500 msec and the pulse rate can be from about 0.1 to about 10 pulse per second”).  

Regarding claim 8, Krespi ‘329 discloses a method for removal of bio-film from non-dental tissue without cutting or injury to tissue (e.g. Para 0031 “a method of controlling microorganisms infecting the no dental upper respiratory tract comprising applying electromagnetic energy to infected mucous tissues at a target site the no dental upper respiratory tract in a manner effective to obtain a desired control of the microorganisms wherein the electromagnetic energy is pulsed and comprises light and optionally longer wavelength energy”) comprising: selecting a non-dental target tissue site of a patient, said non-dental target tissue site selected from the group consisting of the back of the tongue, a tonsil, multiple tonsils, sinus area, the throat and pharynx of a subject presented with a symptom of bio-film (e.g. Para. 0164 “back of the tongue, tonsils, lingual tonsils, palatine tonsils, the sinuses”, para 0167 “throat and pharynx”), the non-dental target tissue site being determined to harbor a colony of anaerobic microorganisms generating malodorous gas; disrupting said non-dental target tissue site with a plasma effect by a power wash (it is noted that “power wash” is considered to be the effect of the plasma, and not a different limitation. The claim has not required any details regarding the power wash and whether it requires laser pulses, water, and air or not) to cause cavitation at said non-dental target tissue site (e.g. Para. 0031-0036 “a method for the treatment of halitosis comprising applying light energy to a tonsillar or lingual location determined to harbor a colony of microorganisms generating malodorous gas at a wavelength and intensity and for a duration effective to control the colony of microorganisms” and “halitosis and other microbial infections of the no dental upper respiratory tract useful to treat bacterial and other microorganism species, including anaerobic bacteria”); placing a device at location in proximity to said non-dental target tissue site; said device having an elongated (e.g. neck 14) and flexible member (e.g. Para 0119 - neck 14 is flexible) having a first end and a second end with a downward curved section approaching the second end (e.g. Fig. 1; first end is considered to be the end closer to the handle, and second end is considered to be the end further away from the handle), said downward curved section having a first length and location on said elongated flexible member; said downward curved section of said device is adjusted by bending the elongated flexible member (e.g. para 0119, fig. 1, Please note that when the device is flexible, it is capable of bending at various angles of degree based on the operation need as results-effective variable depending on the surgeons need or preference; additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)); the first end of said elongated flexible member connected and inserted into a fastener attachment at a first end of the fastener attachment (e.g. Fig. 1 – designated as a joint 15, neck 14 attachment to the cylindrical body 12; please note that the claim does not set forth any limitations regarding the fastener attachment, therefore, any attachment between the handle 12 and neck 14 reads over the claimed limitation as currently recited); said fastener attachment having a second end for connection to a handle grip and receiving an energy supply (e.g. Fig. 1; joint 15 which is a push or screw fit or other suitable connection. Fig 1 shows the joint 15 attaches neck 14 to handle 12 while allowing energy to pass through); said elongated flexible member is a hollow sheath encasing a fiber optic piece for the length of the elongated flexible member (e.g. Fig. 1; please note that light pipe 24 is considered to be the fiber optic as claimed – Para. 0092 “Light pipe 24 can be a reflectively lined tubular passage, fiber optic or other suitable light-conveyance device and neck 14 can be formed of a suitable structural material”); said fiber optic piece having a fiber optic tip protruding from the second end of the elongated flexible member from which treatment visible light energy emits (e.g. Fig. 1 showing light pipe 24 extending beyond the neck 14 into the output head 16); said fiber optic tip enclosed in a hollow diffuser piece fastened onto the second end of the elongated flexible member to form a light output head of the device (e.g. Para 0129 “a diffuser to spread the output radiation”); said diffuser piece having an open bottom; emitting visible light energy from said open bottom of said diffuser piece (e.g. Para 0129 “a diffuser to spread the output radiation”); delivering said visible light energy to said non-dental target tissue site; applying said visible light energy to the non-dental target tissue site at a wavelength and an intensity and for a duration effective to control the colony of microorganisms (e.g. Para. 0031-0036 “a method for the treatment of halitosis comprising applying light energy to a tonsillar or lingual location determined to harbor a colony of microorganisms generating malodorous gas at a wavelength and intensity and for a duration effective to control the colony of microorganisms” and “halitosis and other microbial infections of the no dental upper respiratory tract useful to treat bacterial and other microorganism species, including anaerobic bacteria”).  
Although Krespi’329 discloses that the elongated neck 14 can be flexible, which would allow the device to bend at various angles, including an angle of 30 to 45 degrees from the axial plane of the elongated member, Krespi’329 does not explicitly disclose the angles of 30 to 45 degrees. Krespi’ 329 fails to disclose having the laser energy connected into and delivered through said handle grip from an external source.  Krespi’329 discloses having a laser source that can be employed for spot treatment of precise defined targets to obtain the desired bactericidal result without tissue damage but fails to explicitly disclose having a lens placed on said fiber optic tip to provide a light spot size range of approximately 0.5 millimeters to 4 millimeters. 
Cozean teaches that it is known to provide a device for irradiating an oral surface of a subject using a particular wavelength. The device of Cozean teaches that it is known to position the laser source separate from the laser handpiece and to utilize an optical fiber to provide the laser from the source to the laser handpiece (e.g. para 0036, 0038). Cozean teaches that it is known to provide a lens placed on said fiber optic tip to provide (e.g. para 0016, lens 120) a light spot size range of approximately 0.5 millimeters to 4 millimeters (e.g. paras 0033-0034, 0044-0047). This would allow limiting the output beam of the handpiece in order to provide a spot size as desired for the particular treatment and depending on the treatment size (e.g. paras 0033-0034). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Krespi ‘329 with the teachings of Cozean to provide the laser source outside of the applicator (if the source is not light weight) and lens to control the spot size to provide the predictable result of provide a spot size as desired for the particular treatment and depending on the treatment size. 
Krespi ‘329 as modified by Cozean teaches the limitations recited above but fails to explicitly disclose an applicator (handpiece) device having a flexible neck that would bend at an angle of 30-45 degrees. However, Gregg teaches that it is known to provide an applicator having a flexible elongated neck that can bend at angles between 30 to 45 degrees (e.g. fig. 5, para 0122 “bendable cannula 502 can bend up to 90 degrees). This allows for better access to parts of the mouth which might otherwise be obscured or difficult to reach. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosures of Krespi ‘329 as modified by Cozean with the teachings of Gregg to provide a flexible portion in the applicator (handpiece) that would provide the predictable result of allowing for better access to parts of the mouth which might otherwise be obscured or difficult to reach. 

Krespi ‘329 as modified by Cozean and Gregg teach the limitations recited above but fail to explicitly disclose the fastener attachment being a separate element from said elongated flexible member and said handle grip. Hamada teaches a similar dental laser radiation device having a source, main body, and laser radiation chip. Hamada teaches the main body comprising a hand piece housing 42 and a detachable intermediate member 43 and an attaching mechanism 44 which allows the dental laser radiation chip to be freely attached to, or detached from the hand piece main body 41 (fig. 2, paras 0061-0062). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Krespi ‘329 as modified by Cozean and Gregg with the teachings of Hamada to provide an intermediate section that allows for the elongated flexible dental laser radiation chip to be attached or removed to, and can further connect to the handle providing for freely attachable, detachable structure. 


Regarding claim 9, modified Krespi ‘329 renders the method according to claim 8 obvious as recited hereinabove, Krespi ‘329 further comprising: applying to the non-dental target tissue site longer wavelength energy comprising heat, RF or microwave energy or combinations of two or more of said energies (e.g. Para. 0036 “applying light energy to a tonsillar or lingual location determined to harbor a colony of microorganisms generating malodorous gas at a wavelength and intensity and for a duration effective to control the colony of microorganisms” and 0143 “RF or microwave energy may be applied to obtain useful therapeutic results in conjunction with light and/or a heat source”).

Regarding claim 10, modified Krespi ‘329 renders the method according to claim 9 obvious as recited hereinabove, Krespi ‘329 discloses wherein the heat energy is provided by an infrared radiative source, a convective source, a conductive source or by in situ induction by RF or microwave energy (e.g. light source 32, para 0129 “energy source” and 0143 “RF or microwave energy may be applied to obtain useful therapeutic results in conjunction with light and/or a heat source”).   

Regarding claim 11, modified Krespi ‘329 renders the method according to claim 9 obvious as recited hereinabove, Krespi ‘329 discloses wherein the RF energy is in a range of from about 300 kHz to about 100 MHz (e.g. Para 0149 “the frequency of the RF energy can be in a range of from about 300 kHz to about 100 MH”).    

Regarding claim 12, modified Krespi ‘329 renders the method according to claim 9 obvious as recited hereinabove, Krespi ‘329 discloses wherein the microwave energy has a frequency or frequencies in the range of from about 100 MHz to about 50,000 MHz (e.g. Para 0152 “Microwave energy for use in the invention can be of any suitable frequency for example in a range of from about 100 MHz to about 50,000 MHz”).

Regarding claim 13, modified Krespi ‘329 renders the method according to claim 11 obvious as recited hereinabove, Krespi ‘329 discloses wherein the RF energy has an output power of from about 5 to about 200 W, a pulse duration of from about 1 to about 500 msec and a pulse rate of from about 0.1 to about 10 pulses per second (e.g. Para. 00149 “the output power can be from about 5 to about 200 W, pulse duration from about 1 to about 500 msec and the pulse rate can be from about 0.1 to about 10 pulse per second”).    
Regarding claim 15, modified Krespi ‘329 renders the method according to claim 8 obvious as recited hereinabove, Krespi ‘329 further comprising staining said selected non-dental target tissue site (e.g. Para. 0090 and 0160 “staining of the microorganisms may be employed if desired”) to enhance absorption of said light energy (please note that this limitation does not add any limitations. It is merely the result of staining, which will occur if staining is done).  

Regarding claim 16, modified Krespi ‘329 renders the method according to claim 15 obvious as recited hereinabove, Krespi ‘329 discloses wherein said staining is done with an indocyanine green stain (e.g. Para 0160 “Alternatively, the target organisms may be stained, e.g. with a food dye, to enhance the absorption of light. If staining is employed the stain color can be selected to correspond with the applied light wavelengths, to enhance the effect, for example by using a blue or green stain with applied orange or red light and a red or orange stain with applied green or blue-green light.”).  

Regarding claim 17, modified Krespi ‘329 renders the method according to claim 8 obvious as recited hereinabove, Krespi ‘329 discloses wherein said colony of microorganisms has a count reduction of about 50% (e.g. Para. 0157 “count reduction of at least 70%; please note that at least 70% would include “about 50%” in its claimed range; additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Regarding claim 18, modified Krespi ‘329 renders the method according to claim 8 obvious as recited hereinabove, Krespi ‘329 discloses further comprising after the applying step of the method, the step of altering said first length and location of said downward curved section of said elongated flexible member by bending said elongated flexible member at a second location, and repeating said method at least once (e.g. Para. 0119, neck 14 is flexible – Please note that when the device is flexible, it is capable of bending at various angles of degree based on the operation need as results-effective variable depending on the surgeons need or preference; additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Regarding claim 19, modified Krespi ‘329 renders the method according to claim 8 obvious as recited hereinabove, Krespi ‘329 discloses further comprising after the applying step of the method, the step of adjusting said downward curved section of said device by bending the elongated flexible member at a second angle from the axial plane of the elongated flexible member, said second angle different than said first angle, and repeating said method at least once (e.g. Para. 0119, neck 14 is flexible – Please note that when the device is flexible, it is capable of bending at various angles of degree based on the operation need as results-effective variable depending on the surgeons need or preference; additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)); Gregg teaches that it is known to provide an applicator having a flexible elongated neck that can bend at angles between 30 to 45 degrees (e.g. fig. 5, para 0122 “bendable cannula 502 can bend up to 90 degrees). This allows for better access to parts of the mouth which might otherwise be obscured or difficult to reach. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosures of Krespi ‘329 as modified by Cozean with the teachings of Gregg to provide a flexible portion in the applicator (handpiece) that would provide the predictable result of allowing for better access to parts of the mouth which might otherwise be obscured or difficult to reach.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792